Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 and 10-22 are pending in the application.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under “Cross-Reference to Other Applications” by updating U.S. Application 15/887,879 with corresponding U.S. Patent 10,671,440 [pg. 1, paragraph 1 of the specification].

Claim Objections
Claims 16 and 21-22 are objected to because of the following informalities: “task-lass” should read --task-class--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 18 is rejected under 35 U.S.C. 101 because it failed to fall within a statutory category since “a computer program product embodied in a non-transitory computer readable storage medium” is directed to software alone, therefore it is directing to non-statutory subject matter.  More specifically, as claim the non-transitory computer readable storage medium is at most for used with the computer program product (software), such that the claim is nonetheless directed to software.  Applicant should consider claiming --A non-transitory computer readable storage medium having stored therein a computer program product comprising instructions for…-- to overcome the rejection.  

Claims 20 and 22 are rejected for the same reason as claim 18 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations lack antecedent basis:
Claims 1 and 17-18, "the set of jobs".  
Claims 12 and 19-20 "the set of data instances" (Note: set of data instances can be common among a set of computing systems or not [specification, paragraph 39, step 508; separately claiming “a set of data instances” in claims 6 rather than referring to the “common set of data instances”]).  
Additionally, as to claims 17-18, “the partitioned set of data instances”. 
Claims 2-7, 10-16 and 19-22 are rejected based on dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 (i.e. claims 1 and 7-10) of US Patent 10,671,440 (hereafter ‘440).  The difference being claim 10 of Patent ‘440 is silent on the computing system is associated with a partitioned set of data instances.  However, US PG Pub 2016/0070601 teaches data pertaining to usage history and/or prediction directly or indirectly affecting the VM/PM assignment/provisioning [paragraphs 34-42].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify claim 10 of Patent ‘440 with PG Pub 2016/0070601 because they are in the same field of endeavor.

Claims 2-5, 7 and 10-11, these claims are rejected for the same reason as claim 10 with respect to claims 2-6 and 11-12 of Patent ‘440.  The difference being the claims are in different claim hierarchy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have claims in different hierarchy as a matter of design choice.

 
US Patent 10,671,440
Instant Application
1. A system for provisioning resources, comprising: 
a processor; and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: 
receive a time series of past usage data, wherein the past usage data comprises process usage data and instance usage data; 
determine an upcoming usage data based at least in part on the time series of the past usage data; and 
provision a computing system according to the upcoming usage data, wherein provisioning the computing system according to the upcoming usage data comprises loading a set of data instances onto the computing system.

7. The system of claim 1, wherein the upcoming usage data comprises a set of jobs at each of a set of times.

8. The system of claim 7, wherein a computer system is associated with each job of the set of jobs at each of the set of times.

9. The system of claim 8, wherein the computing system stores a set of data instances associated with each job of the set of jobs at each of the set of times.

10. The system of claim 9, wherein a common set of data instances is stored by each computer system of a set of computer systems.
1. A system for provisioning resources, comprising: 
a processor; and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: 

receive a time series of past usage data, wherein the past usage data comprises process usage data and instance usage data; 
determine an upcoming usage data based at least in part on the time series of the past usage data; and  
provision a computing system according to the upcoming usage data, wherein the computing system is associated with a partitioned set of data instances, wherein the computing system stores the partitioned set of data instances associated with a job of the set of jobs, wherein a common set of data instances is stored by each computer system of a set of computer systems.

6. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises loading a set of data instances onto the computing system.
2. The system of claim 1, wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises processing the past usage data without accessing stored instance data.
2. The system of claim 1, wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises processing the past usage data without accessing stored instance data.
3. The system of claim 1, wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises determining a cluster of related data instances.
3. The system of claim 1, wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises determining a cluster of related data instances. 
4. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises activating a computer system.
4. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises activating a computer system.
5. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises activating a virtual computer system.
5. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises activating a virtual computer system.
6. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises selecting a computer system server type.
7. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises selecting a computer system server type.
11. The system of claim 1, wherein the processor is further configured to determine an upcoming usage data based at least in part on the time series of the past usage data at a regular interval.
10. The system of claim 1, wherein the processor is further configured to determine an upcoming usage data based at least in part on the time series of the past usage data at a regular interval.
12. The system of claim 11, wherein the regular interval comprises once a month, once a week, once a day, or once an hour.
11. The system of claim 10, wherein the regular interval comprises once a month, once a week, once a day, or once an hour.


Allowable Subject Matter
Claims 1-7 and 10-22 are allowable by overcoming the 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and/or double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:     

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 17 and 18.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of independent claims 1, 17 and 18 as a whole.

Response to Arguments
Applicant's remarks filed 6/23/22 have been fully considered.  Objections and rejections not explicitly addressed are maintained by the examiner.
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199